Exhibit 10.1

 

MERIT MEDICAL SYSTEMS, INC.

 

 

DEFERRED COMPENSATION PLAN

 

 

AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2008

 

--------------------------------------------------------------------------------


 

Merit Medical Systems, Inc. Deferred Compensation Plan

 

ARTICLE I

 

 

 

 

 

 

 

Restatement, Application and Purpose

1

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

Definitions

2

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

Eligibility and Participation

9

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

Deferrals

10

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

Company Contributions

13

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

Benefits

15

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

Modifications to Payment Schedules

19

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

Valuation of Account Balances; Investments

20

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

Administration

21

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

Amendment and Termination

22

 

 

 

 

ARTICLE XI

 

 

 

 

 

 

 

Informal Funding

23

 

 

 

 

ARTICLE XII

 

 

 

 

 

 

 

Claims

23

 

 

 

 

ARTICLE XIII

 

 

 

 

 

 

 

General Provisions

27

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Restatement, Application and Purpose

 

1.1           Restatement.  Merit Medical Systems, Inc. (the “Company”) hereby
amends and restates the Merit Medical Systems, Inc. Deferred Compensation Plan
(the “Plan”), effective January 1, 2008.

 

1.2           Application and Grandfathered Accounts.  The purpose of this
amendment and restatement is to comply with requirements of Code Section 409A as
clarified in the final regulations issued thereunder, and to reformat the
document.  This amendment and restatement applies only to: (i) amounts deferred
under the Plan on or after January 1, 2005, (ii) amounts deferred under the Plan
prior to January 1, 2005 as to which the Plan is “materially modified” within
the meaning of Treasury Regulation Section 1.409A-6(a) after October 3, 2004. 
Amounts deferred under the Plan prior to January 1, 2005 that were vested as of
December 31, 2004 (and as to which the Plan was not materially modified after
October 3, 2004, plus all pre- and post- January 1, 2005 Earnings thereon,
(collectively the “Grandfathered Accounts”) shall be subject to the provisions
of the Plan as in effect on October 3, 2004, as the same may be amended from
time to time by the Company without material modification, it being expressly
intended that such Grandfathered Accounts are to remain exempt from the
requirements of Code Section 409A. Certain provisions of the Plan applicable to
Grandfathered Accounts are reflected in this document for ease of reference.

 

1.3           Purpose.  The purpose of the Plan continues to be to attract and
retain key employees by providing each Participant with an opportunity to defer
receipt of a portion of their salary, bonus, and other specified compensation.
The Plan is not intended to meet the qualification requirements of Code
Section 401(a), but is intended to meet the requirements of Code Section 409A,
and shall be operated and interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

 

Definitions

 

2.1           Account. Account means a bookkeeping account maintained by the
Committee to record the payment obligation of a Participating Employer to a
Participant as determined under the terms of the Plan. The Committee may
maintain an Account to record the total obligation to a Participant and
component Accounts to reflect amounts payable at different times and in
different forms. Reference to an Account means any such Account established by
the Committee, as the context requires. Accounts are intended to constitute
unfunded obligations within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.

 

2.2           Account Balance. Account Balance means, with respect to any
Account, the total payment obligation owed to a Participant from such Account as
of the most recent Valuation Date.

 

2.3           Adopting Employer. Adopting Employer means an Affiliate who, with
the consent of the Company, has adopted the Plan for the benefit of its eligible
employees.  Merit Services, Inc. and Merit Sensor Services, Inc. are Adopting
Employers.

 

2.4           Affiliate. Affiliate means a corporation, trade or business that,
together with the Company, is treated as a single employer under Code
Section 414(b) or (c).

 

2.5           Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant’s spouse, if
living, otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

 

In the event of a divorce or other legally recognized dissolution of a
Participant’s marriage other than on account of death, the Participant’s former
spouse shall have no interest under the Plan, as Beneficiary or otherwise,
unless the Participant designates such person as a Beneficiary after dissolution
of the marriage, except to the extent provided under the terms of a domestic
relations order as described in Code Section 414(p)(1)(B).

 

2.6           Business Day. A Business Day is each day on which the New York
Stock Exchange is open for business.

 

2.7           Change in Control. Change in Control, with respect to a
Participating Employer that is organized as a corporation, occurs on the date on
which any of the following events occur (i) a change in the ownership of the
Participating Employer; (ii) a change in the effective control of the
Participating Employer; (iii) a change in the ownership of a substantial portion
of the assets of the Participating Employer.

 

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group,

 

2

--------------------------------------------------------------------------------


 

acquires ownership of stock of the Participating Employer that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of the Participating Employer. A
change in the effective control of the Participating Employer occurs on the date
on which either (i) a person, or more than one person acting as a group,
acquires ownership of stock of the Participating Employer possessing more than
50% or more of the total voting power of the stock of the Participating
Employer, taking into account all such stock acquired during the 12-month period
ending on the date of the most recent acquisition, or (ii) a majority of the
members of the Company’s Board of Directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of such Board of Directors prior to the date of the appointment
or election, but only if no other corporation is a majority shareholder of the
Company. A change in the ownership of a substantial portion of assets occurs on
the date on which any one person, or more than one person acting as a group,
other than a person or group of persons that is related to the Participating
Employer, acquires assets from the Participating Employer that have a total
gross fair market value equal to more than 50% of the total gross fair market
value of all of the assets of the Participating Employer immediately prior to
such acquisition or acquisitions, taking into account all such assets acquired
during the 12-month period ending on the date of the most recent acquisition.

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or Change in Control relates to the Company,
or the Participant’s relationship to the affected Participating Employer
otherwise satisfies the requirements of Treasury Regulation
Section 1.409A-3(i)(5)(ii).

 

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

Any provision herein to the contrary notwithstanding, with respect to
Grandfathered Accounts, a “Change in Control” shall have the more restrictive
meaning set forth in Section 2.6 of the Plan prior to this amendment and
restatement.

 

2.8           Claimant. Claimant means a Participant or Beneficiary filing a
claim under Article XII of this Plan.

 

2.9           Code. Code means the Internal Revenue Code of 1986, as amended
from time to time.

 

2.10         Code Section 409A. Code Section 409A means section 409A of the
Code, and regulations and other guidance issued by the Treasury Department and
Internal Revenue Service thereunder.

 

2.11         Committee. Committee means the committee of three or more Employees
appointed by the Company’s Chief Executive Officer, to administer the Plan.  The
Committee shall serve as Plan Administrator.  The Company’s Chief Executive
Officer may remove, and appoint successors for, any member of the Committee at
any time.

 

3

--------------------------------------------------------------------------------


 

2.12         Company. Company means Merit Medical Systems, Inc.

 

2.13         Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Company Contributions are credited at the
sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

 

2.14         Compensation. Compensation means a Participant’s base salary,
annual bonus, quarterly bonus, commissions, and such other cash compensation (if
any) approved by the Committee as Compensation that may be deferred under this
Plan. Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.

 

2.15         Compensation Deferral Agreement. Compensation Deferral Agreement
means an agreement between a Participant and a Participating Employer that
specifies (i) the amount of each component of Compensation that the Participant
has elected to defer to the Plan in accordance with the provisions of
Article IV, and (ii) the Payment Schedule applicable to one or more Accounts.
The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants must defer a minimum of $1,000 and may defer up
to  100% of their Compensation for a Plan Year. A Compensation Deferral
Agreement may also specify the notational investment allocation described in
Section 8.4.

 

2.16         Death Benefit. Death Benefit means the benefit payable under the
Plan to a Participant’s Beneficiary(ies) upon the Participant’s death as
provided in Section 6.1 of the Plan.

 

2.17         Deferral. Deferral means a credit to a Participant’s
Account(s) that records that portion of the Participant’s Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV. Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.

 

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

 

4

--------------------------------------------------------------------------------


 

2.18         Disability Benefit. Disability Benefit means the benefit payable
under the Plan to a Participant in the event such Participant has become
Disabled but has not incurred a Separation from Service.

 

2.19         Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A provided, however, that a Participant shall be
deemed to be Disabled if the Social Security Administration determines that he
or she is totally disabled.

 

2.20         Earnings. Earnings means an adjustment, positive or negative, to
the value of an Account to reflect the gain, income, loss and expense of the
notational investments in which the Account is deemed invested in accordance
with Article VIII.

 

2.21         Effective Date. Effective Date means January 1, 2008

 

2.22         Eligible Employee. Eligible Employee means a member of a “select
group of management or highly compensated employees” of a Participating Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, who
meet the criteria set forth in Section 3.1 as determined by the Committee from
time to time in its sole discretion.

 

2.23         Eligibility Period.  Eligibility Period means the twelve month
period beginning October 1 each year and ending on the succeeding September 30.

 

2.24         Employee. Employee means a common-law employee of an Employer.

 

2.25         Employer.  Employer means, with respect to Employees it employs,
the Company and each Adopting Employer.

 

2.26         ERISA. ERISA means the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

2.27         Grandfathered Account. Grandfathered Account means amounts deferred
under the Plan prior to January 1, 2005 that were vested as of December 31, 2004
and with respect to which the Plan was not “materially modified” within the
meaning of Treasury Regulation Section 1.409A-6(a) after October 3, 2004; and
(ii) any Earnings (whether before or after January 1, 2007) on such deferred
amounts.

 

2.28         Participant. Participant means an Eligible Employee who has
received notification of his or her eligibility to defer Compensation under the
Plan under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual

 

5

--------------------------------------------------------------------------------


 

continues to be an Eligible Employee. A Participant’s continued participation in
the Plan shall be governed by Section 3.2 of the Plan.

 

2.29         Participating Employer. Participating Employer means the Company,
Merit Services, Inc., Merit Sensor Services, Inc. and each other Adopting
Employer.  The Committee may remove any Affiliate of the Company as a
Participating Employer at any time effective upon written notice to the
Affiliate.

 

2.30         Payment Schedule. Payment Schedule means the date as of which
payment of an Account under the Plan will commence and the form in which payment
of such Account will be made.

 

2.31         Performance-Based Compensation. Performance-Based Compensation
means Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

2.32         Plan. Generally, the term Plan means the “Merit Medical
Systems, Inc. Deferred Compensation Plan” as amended and restated herein and as
may be further amended from time to time hereafter. However, to the extent
permitted or required under Code Section 409A, the term Plan may in the
appropriate context also mean a portion of the Plan that is treated as a single
plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the Plan
and any other nonqualified deferred compensation plan or portion thereof that is
treated as a single plan under such section.

 

2.33         Plan Administrator.  Plan Administrator means the Committee.

 

2.34         Plan Year. Plan Year means January 1 through December 31.

 

2.35         Retirement/Termination Account. Retirement/Termination Account
means an Account established by the Committee to record the amounts payable to a
Participant that have not been allocated to a Specified Date Account. Unless the
Participant has established a Specified Date Account, all Deferrals and Company
Contributions shall be allocated to a Retirement/Termination Account on behalf
of the Participant.

 

2.36         Retirement/Termination Benefit. Retirement/Termination Benefit
means the benefit payable to a Participant under the Plan following the
Participant’s Separation from Service for any reason other than death or
Disability.

 

6

--------------------------------------------------------------------------------


 

2.37         Separation from Service. An Employee incurs a Separation from
Service upon termination of employment with his or her Employer. Whether a
Separation from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service as a result of such leave on the first date immediately following
the 29-month anniversary of the commencement of the leave.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative. A mere
transfer of employment between Employers shall not be deemed a Separation from
Service.

 

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.38         Specified Date Account. A Specified Date Account means an Account
established pursuant to Section 4.3 that will be paid (or that will commence to
be paid) at a future date as specified in the Participant’s Compensation
Deferral Agreement. Unless otherwise determined by the Committee, a Participant
may maintain no more than five (5) Specified Date Accounts. A Specified Date
Account may be identified in enrollment materials as an “In-Service Account”.

 

2.39         Specified Date Benefit. Specified Date Benefit means the benefit
payable to a Participant under the Plan in accordance with Section 6.1(c).

 

7

--------------------------------------------------------------------------------


 

2.40         Specified Employee. Specified Employee means an Employee who, as of
the date of his Separation from Service, is a “key employee” of the Company or
any Affiliate, any stock of which is actively traded on an established
securities market or otherwise.

 

An Employee  shall be treated as a key employee for the entire 12-month period
beginning on each Specified Employee Effective Date if he or she meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with applicable regulations thereunder and without regard to Code
Section 416(i)(5)) at any time during the 12-month period ending on the
applicable Specified Employee Identification Date.

 

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treasury Regulation
Section 1.415(c)-2(d)(3) (wages within the meaning of Code Section 3401(a) for
purposes of income tax withholding at the source, plus amounts excludible from
gross income under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k) or 457(b), without regard to rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed); provided, however, that, with respect to a nonresident alien who is
a Participant, compensation shall not include compensation that is not
includible in the gross income of the Employee under Code Sections 872, 893,
894, 911, 931 and 933, provided such compensation is not effectively connected
with the conduct of a trade or business within the United States.

 

Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treasury Regulation Section 1.409A-1(i)(2), and (ii) the Company may through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Company, elect to use a different
definition of compensation.

 

In the event of corporate transactions described in Treasury Regulation
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

 

2.41         Specified Employee Identification Date. Specified Employee
Identification Date means with respect to a particular Specified Employee
Effective Date, the December 31 immediately preceding that Specified Employee
Effective Date, unless the Employer has elected a different date through action
that is legally binding with respect to all nonqualified deferred compensation
plans maintained by the Employer.

 

2.42         Specified Employee Effective Date. Specified Employee Effective
Date means April 1 each year, or such earlier date as is selected by the
Committee.

 

8

--------------------------------------------------------------------------------


 

2.43         Substantial Risk of Forfeiture. Substantial Risk of Forfeiture
shall have the meaning specified in Treasury Regulation Section 1.409A-1(d).

 

2.44         Unforeseeable Emergency. An Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from (i) an illness or accident
of the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code Section 152(a) applied without regard to Code Section 152(b)(1),
152(b)(2) and 152(d)(1)(B)), or a Beneficiary; (ii) loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example,  as a result of a
natural disaster); or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant within the meaning and limitations of Treasury Regulation
Section 1.409A-3(i)(3).  In no event shall the need to purchase a home or pay
college tuition qualify as Unforeseeable Emergency.  The types of events which
may qualify as an Unforeseeable Emergency may be limited by the Committee in its
sole discretion.

 

2.45         Valuation Date. Valuation Date shall mean each Business Day.

 

ARTICLE III

 

Eligibility and Participation

 

3.1           Except as provided in Section 3.2 below, each Employee who
satisfies the criteria set forth in subsections (a) and (b) below during an
Eligibility Period shall be an Eligible Employee with respect to the first Plan
Year commencing after that Eligibility Period. No other Employee may become a
Participant or otherwise defer Compensation under the Plan.

 

(a)           To be eligible an Eligible Employee the Employee must have the
following position and title with the Company or and Adopting Employer:

 

(1)   Chief Executive Officer, or

(2)   Chief Financial Officer; or

(3)   Qualified Sales Representative; or

(4)   Chief Information Officer; or

(5)   Controller — Staff; or

(6)   Chief Operating Officer; or

(7)   General Counsel or Staff Attorney; or

(8)   Director; or

(9)   Executive Vice President; or

(10) Founder; or

(11) General Manager — Staff; or

(12) National Accounts/Packer Sales Manager; or

(13) National Sales Manager; or

(14) President; or

(15) Regional Sales Manager; or

(16) Site Controller; or

 

9

--------------------------------------------------------------------------------


 

(17) Site General Manager; or

(18) Site President; or

(19) Vice President; or

(20) Such other positions as permit the Employee to influence executive
management with respect to company policy, particularly regarding the amount and
form of their remuneration for services, as determined by the Committee in its
discretion; and

 

(b)           To be an Eligible Employee, an Employee must receive Compensation
for the Eligibility Period (i) in excess of that required for “highly
compensated employee” status under Code Section 414 with respect to
tax-qualified retirement plans, determined as if the Eligibility Period were the
applicable qualified Plan Year and as if highly compensated employee status were
based on compensation for that Plan Year; (ii) sufficient to place such Employee
in the highest six percent (6%) of the Employers’ payroll for that Eligibility
Period; and (iii) greater than 250 percent of the average (mean) Compensation of
all Employees during the Eligibility Period.

 

3.2           Duration. A Participant shall be eligible to defer Compensation
and receive allocations of Company Contributions, subject to the terms of the
Plan, for as long as such Participant remains an Eligible Employee. The
Committee may prospectively revoke an Employee’s status as an Eligible Employee
at any time and for any reason upon written notice to the affected Employee. A
Participant who is no longer an Eligible Employee but has not Separated from
Service may not defer Compensation under the Plan but may otherwise exercise all
of the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero and
during such time may continue to make notational investment allocation elections
as provided in Section 8.4. An individual shall cease being a Participant in the
Plan when all benefits under the Plan to which he or she is entitled have been
paid

 

3.3           Notification.  Each newly Eligible Employee shall be notified by
the Company or Plan Administrator, in writing, of his or her eligibility to
participate in this Plan.

 

ARTICLE IV

 

Deferrals

 

4.1           Deferral Elections, Generally.

 

(a)           A Participant shall submit a Compensation Deferral Agreement
during the enrollment periods established by the Committee and in the manner
specified by the Committee, but in any event, in accordance with Section 4.2. A
Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of Compensation shall be considered void and shall
have no effect with respect to such service period or Compensation. The
Committee may modify

 

10

--------------------------------------------------------------------------------


 

any Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2.

 

(b)           The Participant shall specify on his or her Compensation Deferral
Agreement whether to allocate Deferrals to a Retirement/Termination Account or
to a Specified Date Account. If no designation is made, all Deferrals shall be
allocated to the Retirement/Termination Account. A Participant may also specify
in his or her Compensation Deferral Agreement the Payment Schedule applicable to
his or her Plan Accounts. If the Payment Schedule is not specified in a
Compensation Deferral Agreement, the applicable form of payment shall be a
single lump sum payment.

 

4.2           Timing Requirements for Compensation Deferral Agreements.

 

(a)           Prior Year Election. Except as otherwise provided in this
Section 4.2, Participants may elect to defer Compensation earned for services
performed in a particular calendar year, but only if they file a Compensation
Deferral Agreement no later than December 31st prior to the calendar year in
which such services are performed and the Compensation is earned.  A
Compensation Deferral Agreement described in this paragraph shall become
irrevocable with respect to such Compensation as of January 1 of the year in
which such services are performed. Notwithstanding the foregoing, for purposes
of this Section 4.2(a), as provided in Treasury Regulation
Section 1.409A-2(a)(13), Compensation paid after December 31 of a particular
calendar year with respect to a payroll period that includes but does not end on
December 31 of that calendar year shall be deemed to be paid for services
performed in the calendar year in which such Compensation is actually paid.

 

(b)           Performance-Based Compensation. Participants may file a
Compensation Deferral Agreement with respect to Performance-Based Compensation
no later than the date that is six months before the end of the performance
period, provided that:

 

(i)            the Participant performs services continuously from the later of
the beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

(ii)           the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

 

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treasury Regulation Section 1.409A-1(e)) or upon a Change in Control (as defined
in

 

11

--------------------------------------------------------------------------------


 

Treasury Regulation Section 1.409A-3(i)(5)) prior to the satisfaction of the
performance criteria, will be void.

 

(c)           Sales Commissions. Sales commissions (as defined in Treasury
Regulation Section 1.409A-2(a)(12)(i)) are considered to be earned in the
taxable year of the Participant in which the sale occurs and are deemed
attributable to the performance of services in the year in which the sale
occurs.  A Compensation Deferral Agreement with respect to sales commissions for
a particular year must be filed before the last day of the year preceding the
year in which the sales commissions are deemed earned under the preceding
sentence (i.e., by December 31 preceding the year of the sale generating the
commission) and becomes irrevocable after that date.

 

(d)           Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treasury Regulation
Section 1.409A-1(b)(4) may be deferred in accordance with the rules of
Article VII, applied as if the date the applicable Substantial Risk of
Forfeiture lapses is the date payments were originally scheduled to commence,
provided, however, that the provisions of Section 7.3 shall not apply to
payments attributable to a Change in Control (as defined in Treasury Regulation
Section 1.409A-3(i)(5)).

 

(e)           Certain Forfeitable Rights. With respect to a legally binding
right to a payment in a subsequent year that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve months from the date the Participant obtains the legally binding
right, an election to defer such Compensation may be made on or before the 30th
day after the Participant obtains the legally binding right to the Compensation,
provided that the election is made at least twelve months in advance of the
earliest date at which the forfeiture condition could lapse. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable after such
30th day. If the forfeiture condition applicable to the payment lapses before
the end of the required service period as a result of the Participant’s death or
disability (as defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change
in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation
Deferral Agreement will be void unless it would be considered timely under
another rule described in this Section.

 

(f)            Employer Awards. Participating Employers may unilaterally provide
for deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation.

 

(g)           “Evergreen” Deferral Elections. The Committee, in its discretion,
may provide in the Compensation Deferral Agreement that such Compensation
Deferral Agreement will continue in effect for each subsequent year or
performance period. Such “evergreen” Compensation Deferral Agreements will
become

 

12

--------------------------------------------------------------------------------


 

effective with respect to an item of Compensation on the date such election
becomes irrevocable under this Section 4.2. An evergreen Compensation Deferral
Agreement may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under this Section 4.2. A
Participant whose Compensation Deferral Agreement is cancelled in accordance
with Section 4.6 will be required to file a new Compensation Deferral Agreement
under this Article IV in order to recommence Deferrals under the Plan.

 

4.3           Allocation of Deferrals. A Compensation Deferral Agreement may
allocate Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).

 

4.4           Deductions from Pay. The Committee has the authority to determine
the payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

 

4.5           Vesting. Participant Deferrals, as adjusted for Earnings thereon,
shall be 100% vested at all times.

 

4.6           Cancellation of Deferrals. The Committee shall cancel a
Participant’s Deferrals (i) for the balance of the Plan Year in which the
Participant receives an Unforeseeable Emergency payment from the Plan; (ii) if
the Participant receives a hardship distribution pursuant to Treasury Regulation
Section 1.401(k)-1(d)(3) under his or her Employer’s tax-qualified 401(k) plan,
through the end of the Plan Year in which the six-month anniversary of the
hardship distribution falls; and (iii) during periods in which the Participant
is unable to perform the duties of his or her position or any substantially
similar position due to a mental or physical impairment that can be expected to
result in death or last for a continuous period of at least six months. In the
event a Participant receives a voluntary withdrawal from a Grandfathered
Account, the Participant shall not be permitted to make Deferrals to the Plan in
the Plan Year in which the withdrawal occurs or in the following the Plan Year.

 

ARTICLE V

 

Company Contributions

 

5.1           Discretionary Company Contributions. A Participating Employer may,
from time to time in its sole and absolute discretion, credit Company
Contributions to any Participant in any amount determined by the Participating
Employer. Such contributions will be credited to a Participant’s
Retirement/Termination Account.

 

5.2           Vesting. Company Contributions described in Section 5.1, above, as
adjusted for Earnings thereon, shall vest in accordance with the vesting
schedule(s) established by the

 

13

--------------------------------------------------------------------------------


 

Committee at the time that the Company Contribution is made.  If the Company
fails to provide a written vesting schedule in accordance herewith, then the
Company Discretionary Contribution will be 100% vested when made.  The
Participating Employer may, at any time, in its sole discretion, increase a
Participant’s vested interest in a Company Contribution. The portion of a
Participant’s Accounts that remains unvested upon his or her Separation from
Service after the application of the terms of this Section 5.2 shall be
forfeited.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Benefits

 

6.1           Benefits, Generally. A Participant shall be entitled to the
following benefits under the Plan:

 

(a)           Retirement/Termination Benefit. Upon the Participant’s Separation
from Service for any reason other than death or Disability, he or she shall be
entitled to a Retirement/Termination Benefit. The Retirement/Termination Benefit
shall be equal to the vested balance of the Participant’s Retirement/Termination
Account plus the vested, unpaid balance of his or her Specified Date Account, as
adjusted for Earnings.  Payment of the Retirement/Termination Benefit will be
made (in the case of a lump sum payment) or begin (in the case of installment
payments) as soon as practicable following the calendar month in which
Separation from Service occurs, on such date as the Committee determines, but in
no event later than 30 days after the end of the month in which Separation from
Service occurs; provided, however, that with respect to a Participant who is a
Specified Employee as of the date such Participant incurs a Separation from
Service, payment will be made (in the case of a lump sump payment) or begin (in
the case of installments) on the first Business Day of the seventh month
following the month in which such Separation from Service occurs.  In the case
of any quarterly or annual installment payment, any installment after the
initial installment will be paid on the applicable quarterly or annual
anniversary date of the date on which the initial installment is paid.  If the
Retirement/Termination Benefit is to be paid in the form of a lump sum, the
Retirement/Termination Benefit payable will equal the vested portion of the
Participant’s Retirement/Termination Account and any unpaid, vested balances in
any Specified Date Accounts of the Participant as of the Valuation Date
immediately preceding the date of distribution.  If the Retirement/Termination
Benefit is to be paid in the form of installments, the amount of each
installment shall be determined under Section 6.2(g) below as of the Valuation
Date immediately preceding the date the installment distribution in question is
paid.

 

(b)           Specified Date Benefit. If the Participant has established one or
more Specified Date Accounts, he or she shall be entitled to a Specified Date
Benefit with respect to each such Specified Date Account.  The Specified Date
Benefit shall be equal to the vested balance of the Specified Date Account in
question, as adjusted for Earnings.  Payment of the Specified Date Benefit will
be made (in the case of a lump sum payment) or begin (in the case of installment
payments) on the first Business Day of the month following the designated month.
If the Specified Date Benefit is to be paid in the form of quarterly or annual
installments, any subsequent installment payments after the initial installment
will be paid on the applicable quarterly or annual anniversary date of the date
on which the initial installment is paid.  If the Specified Date Benefit is to
be paid in the form of a lump sum, the Specified Date Benefit payable shall be
the vested portion of the Participant’s Specified Date Account as of the
Valuation Date immediately

 

15

--------------------------------------------------------------------------------


 

preceding the date of distribution.  If the Specified Date Benefit is to be paid
in the form of quarterly or annual installments, the amount of each installment
shall be determined under Section 6.2(g) below as of the Valuation Date
immediately preceding the date the installment distribution in question is paid.

 

(c)           Disability Benefit. In the event a Participant becomes Disabled on
or prior to his or her Separation from Service, he or she shall be entitled to a
Disability Benefit. The Disability Benefit shall be equal to the Disabled
Participant’s entire Retirement/Termination Account (whether or not otherwise
vested) and any unpaid balances in his or her Specified Date Accounts, as
adjusted for Earnings. The Disability Benefit will be paid (if a lump sum form
of payment applies) or commence to be paid (if an installment form of payment
applies) as soon as practicable following the date of the disabled Participant’s
Separation from Service, on such date as the Committee determines, but in no
event later than 30 days after the date of Participant incurs a Separation from
Service. If the Disability Benefit is to be paid in the form of quarterly or
annual installments, any subsequent installment payments after the initial
installment will be paid on the applicable quarterly or annual anniversary date
of the date the initial installment is paid.   If the Disability Benefit is to
be paid in the form of a lump sum, the Disability Benefit payable shall be equal
to the entire balance of the Participant’s Accounts as of the Valuation Date
immediately preceding the date of distribution.  If the Disability Benefit is to
be paid in the form of installments, the amount of each installment shall be
determined under Section 6.2(g) below based on the balance in the Participant’s
Accounts as of the Valuation Date immediately preceding the date the installment
distribution in question is paid.

 

(d)           Death Benefit. In the event of the Participant’s death on or prior
to his or her Separation from Service, his or her designated Beneficiary or
Beneficiaries shall be entitled to a Death Benefit. The Death Benefit shall be
equal to the Participant’s entire Retirement/Termination Account and unpaid
Specified Date Account balance. Additionally, in the event of the Participant’s
death after his or her Separation from Service prior complete distribution of
his or her Retirement/Termination Benefit under Section 6.1(a), his or her
designated Beneficiary or Beneficiaries shall be entitled to a Death Benefit
equal to the Participant’s vested  Retirement/Termination Account and any unpaid
vested balance in his or her Specified Date Accounts.  In either case, the Death
Benefit shall be based on the value of the deceased Participant’s Accounts as of
the end of the month in which death occurs and will be paid as soon as
practicable following the month in which death occurs, on such date as the
Committee determines, but in no event later than 60 days after the end of the
calendar month in which the Participant dies.

 

(e)           Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting

 

16

--------------------------------------------------------------------------------


 

an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of Deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the Participant’s Retirement/Termination Account
until depleted and then from the vested Specified Date Accounts, beginning with
the Specified Date Account with the latest payment commencement date. Emergency
payments shall be paid in a single lump sum within the 30-day period following
the date the payment is approved by the Committee.

 

(f)            Voluntary Withdrawals of Grandfathered Accounts. A Participant
may elect at any time to voluntarily withdraw the amounts credited to his or her
Grandfathered Account. If such a withdrawal is requested, the Participant shall
forfeit an amount equal to 10% of the balance of the Grandfathered Account, and
he or she shall not be permitted to make Deferrals to the Plan in the Plan Year
following the Plan Year in which the withdrawal is made.  The Plan is hereby
amended, in accordance with Reg. 1.409A-6(a)(4), to delete the requirement that
deferrals be suspended for the remainder of the Plan Year during which a
Voluntary Withdrawal is received. The minimum withdrawal amount is $2.500.

 

6.2           Form of Payment.

 

(a)           Retirement/Termination Benefit. A Participant who is entitled to
receive a Retirement/Termination Benefit shall receive payment of such benefit
in a single lump sum, unless the Participant elects on his or her initial
Compensation Deferral Agreement to have such benefit paid in one of the
following alternative forms of payment (i) quarterly or annual installments over
a period of two to fifteen years, as elected by the Participant; or (ii) a lump
sum payment of a percentage of the balance in the Retirement/Termination
Account, with the balance paid in quarterly or annual installments over a period
of two to fifteen years, as elected by the Participant.

 

(b)           Specified Date Benefit. The Specified Date Benefit shall be paid
in a single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in quarterly or annual installments over a period of two to five
years, as elected by the Participant.

 

17

--------------------------------------------------------------------------------


 

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balance of a Specified Date Account with
respect to which payments have not commenced shall be paid in accordance with
the form of payment applicable to the Retirement/Termination Benefit.

 

(c)           Disability Benefit. A Participant who is entitled to receive a
Disability Benefit shall receive payment of such benefit in accordance with the
Payment Schedule applicable to the Retirement/Termination Benefit.

 

(d)           Death Benefit. A designated Beneficiary who is entitled to receive
a Death Benefit shall receive payment of such benefit in a single lump sum.

 

(e)           Change in Control. Notwithstanding Section 6.2(a) above, a
Participant will receive a single lump sum payment equal to the unpaid balance
of all of his or her Accounts upon a Separation from Service if such Separation
from Service occurs within 24 months following a Change in Control of his
Employer.  Accounts will be valued as of the last day of the month prior to the
Separation from Service and will be paid on such date as the Committee
determines, but in no event later than 30 days after such Separation from
Service.  In addition to the foregoing, upon a Change in Control, a Participant
who has incurred a Separation from Service prior to the Change in Control, and
any Beneficiary of such Participant who is receiving or is scheduled to receive
payments, will receive the balance of all unpaid Accounts in a single lump sum. 
Accounts will be valued as of the last day of the month prior to the Change in
Control and will be paid within 30 days of said Change in Control.

 

(f)            Small Account Balances. The Committee may, in its sole discretion
which shall be evidenced in writing no later than the date of payment, elect to
pay the value of the Participant’s Accounts upon a Separation from Service in a
single lump sum if the balance of such Accounts is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B), provided the payment
represents the complete liquidation of the Participant’s Accounts and interest
in the Plan.

 

(g)           Rules Applicable to Installment Payments. If a Payment Schedule
specifies installment payments, annual payments will be made beginning as of the
payment commencement date for such installments and shall continue on each
quarterly or annual anniversary thereof for the designated period, as
applicable, until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the vested Account Balance
of the Accounts being paid as of the applicable Valuation Date immediately prior
to the date distribution is sent, and (b) equals the remaining number of
installment payments (including the installment distribution in question).

 

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination

 

18

--------------------------------------------------------------------------------


 

Account is paid, the payment commencement date for the installment form of
payment of the vested balance of the Participant’s Accounts will be the first
annual anniversary date of the date of payment of the lump sum.

 

6.3           Acceleration of or Delay in Payments. The Company, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treasury Regulation Section 1.409A-3(j)(4). The Company may
also, in its sole and absolute discretion, delay the time for payment of a
benefit owed to the Participant hereunder, to the extent permitted under
Treasury Regulation Section 1.409A-2(b)(7), including delays to the minimum
extent necessary to avoid the application of Code Section 162(m) to payments
under the Plan or to void violation of applicable federal securities and other
laws. If the Plan receives a domestic relations order (within the meaning of
Code Section 414(p)(1)(B)) directing that all or a portion of a Participant’s
Accounts be paid to an “alternate payee,” any amounts to be paid to the
alternate payee(s) shall be paid in a single lump sum.

 

ARTICLE VII

 

Modifications to Payment Schedules

 

7.1           Participant’s Right to Modify.  A Participant may modify any or
all of the alternative Payment Schedules with respect to an Account, consistent
with the permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.

 

7.2           Time of Election. The date on which a modification election is
submitted to the Committee must be at least twelve months prior to the date on
which payment is scheduled to commence under the Payment Schedule in effect
prior to the modification.

 

7.3           Date of Payment under Modified Payment Schedule. Except with
respect to modifications that relate to the payment of a Death Benefit or a
Disability Benefit, the date payments are to commence under the modified Payment
Schedule must be no earlier than five years after the date payment would have
commenced under the original Payment Schedule. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.

 

7.4           Effective Date. A modification election submitted in accordance
with this Article VII is irrevocable upon receipt by the Committee and becomes
effective 12 months after such date.

 

7.5           Effect on Accounts. An election to modify a Payment Schedule is
specific to the Account or payment event to which it applies, and shall not be
construed to affect the Payment Schedules of any other Accounts.

 

7.6           Modifications to Grandfathered Accounts. Notwithstanding the
preceding provisions of this Article VII, a Participant may modify the time or
form of payment applicable to a

 

19

--------------------------------------------------------------------------------


 

Grandfathered Account at any time, provided the modification is submitted in
writing at least 13 months in advance of the date the Grandfathered Account is
scheduled to be paid.

 

ARTICLE VIII

 

Valuation of Account Balances; Investments

 

8.1           Valuation. Deferrals shall be credited to appropriate Accounts on
the date such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

 

8.2           Earnings Credit. Each Account will be credited with Earnings on
each Business Day, based upon the Participant’s investment allocation among one
or more notational investments permitted under a menu of investment options
selected in advance by the Committee, in accordance with the provisions of this
Article VIII (“investment allocation”).

 

8.3           Investment Options. Investment options will be determined by the
Committee. The Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the date such change is communicated to
Participants in writing.

 

8.4           Investment Allocations. A Participant’s investment allocation
constitutes a deemed, not actual, investment among the notational investment
options comprising the investment menu. At no time shall a Participant have any
real or beneficial ownership in any investment option included in the investment
menu, nor shall the Participating Employer or any trustee acting on its behalf
have any obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

 

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee.  Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

20

--------------------------------------------------------------------------------


 

8.5           Unallocated Deferrals and Accounts. If the Participant fails to
make an investment allocation with respect to an Account, such Account shall be
invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.

 

ARTICLE IX

 

Administration

 

9.1           Plan Administration. This Plan shall be administered by the
Committee which shall have complete discretionary authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Committee and resolved in
accordance with the claims procedures in Article XII.

 

9.2           Expenses of Administration. The Participating Employers shall:
(i) pay all reasonable expenses and fees of the Committee, (ii) indemnify the
Committee (including individuals serving as Committee) against any costs,
expenses and liabilities including, without limitation, attorneys’ fees and
expenses arising in connection with the performance of the Committee hereunder,
except with respect to matters resulting from the Committee’s gross negligence
or willful misconduct and (iii) supply full and timely information to the
Committee on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Committee may reasonably require.

 

9.3           Withholding. The Participating Employers shall have the right to
withhold from any payment due under the Plan (or with respect to any amounts
credited to the Plan) any taxes required by law to be withheld in respect of
such payment (or credit). Withholdings with respect to amounts credited to the
Plan shall be deducted from Compensation that has not been deferred to the Plan.

 

9.4           Indemnification. The Participating Employers shall indemnify and
hold harmless each employee, officer, director, agent or organization, to whom
or to which are delegated duties, responsibilities, and authority under the Plan
or otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise. Nor shall the

 

21

--------------------------------------------------------------------------------


 

Participating Employers have any obligation to indemnify the persons named
herein for income taxes (and interest and penalties associated with such taxes)
incurred with respect to Account balances distributed under this plan to such
persons in their capacity as Participants.

 

9.5           Delegation of Authority. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who shall be legal counsel to the Company.

 

9.6           Binding Decisions or Actions. The decision or action of the
Committee in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

 

9.7           Expenses.  The expenses of administering the Plan shall be paid by
the Company, which shall have a right to contribution and reimbursement from
Participating Employers for the expenses so paid on behalf of Participants
employed (or formerly employed) by that Participating Employer.

 

ARTICLE X

 

Amendment and Termination

 

10.1         Amendment and Termination. The Company may at any time and from
time to time amend the Plan or may terminate the Plan as provided in this
Article X. Each Participating Employer may also terminate its participation in
the Plan.

 

10.2         Amendments. The Company, by action taken by its Board of Directors
or Chief Executive Officer, may amend the Plan at any time and for any reason,
provided that any such amendment shall not reduce the vested Account Balances of
any Participant accrued as of the date of any such amendment or restatement (as
if the Participant had incurred a voluntary Separation from Service on such
date) or reduce any rights of a Participant under the Plan or other Plan
features with respect to Deferrals made prior to the date of any such amendment
or restatement without the consent of the Participant. The Board of Directors of
the Company or Chief Executive Officer of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors or Chief Executive Officer for the purpose of (i) conforming the Plan
to the requirements of law, (ii) facilitating the administration of the Plan,
(iii) clarifying provisions based on the Committee’s interpretation of the
document and (iv) making such other amendments as the Board of Directors may
authorize.

 

10.3         Termination. The Company, by action taken by its Board of
Directors, may terminate the Plan and pay Participants and Beneficiaries their
Account Balances in a single lump sum at any time, to the extent and in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix).

 

22

--------------------------------------------------------------------------------


 

If a Participating Employer terminates its participation in the Plan, the
benefits of affected Employees shall be paid at the time provided in Article VI.

 

10.4         Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

 

ARTICLE XI

 

Informal Funding

 

11.1         General Assets. Obligations established under the terms of the Plan
may be satisfied from the general funds of the Participating Employers, or a
trust described in this Article XI. No Participant, spouse or Beneficiary shall
have any right, title or interest whatever in assets of the Participating
Employers. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Participating Employers and any Employee,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments hereunder, such rights are no greater than the right of an
unsecured general creditor of the Participating Employer.

 

11.2         Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

 

ARTICLE XII

 

Claims

 

12.1         Filing a Claim. Any controversy or claim arising out of or relating
to the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

 

(a)           In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within ninety (90) days of the Committee’s receipt of
the Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial ninety (90) day
period. The extension will not be more than ninety (90) days from the end of the
initial ninety (90) day period and the notice of extension will explain the
special circumstances that

 

23

--------------------------------------------------------------------------------


 

require the extension and the date by which the Committee expects to make a
decision.

 

(b)           Disability Benefits. Notice of denial of Disability benefits will
be provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for Disability benefits. If the Committee determines that it
needs additional time to review the Disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial
forty-five (45) day period. If the Committee determines that a decision cannot
be made within the first extension period due to matters beyond the control of
the Committee, the time period for making a determination may be further
extended for an additional thirty (30) days. If such an additional extension is
necessary, the Committee shall notify the Claimant prior to the expiration of
the initial thirty (30) day extension. Any notice of extension shall indicate
the circumstances necessitating the extension of time, the date by which the
Committee expects to furnish a notice of decision, the specific standards on
which such entitlement to a benefit is based, the unresolved issues that prevent
a decision on the claim and any additional information needed to resolve those
issues. A Claimant will be provided a minimum of forty-five (45) days to submit
any necessary additional information to the Committee. In the event that a
thirty (30) day extension is necessary due to a Claimant’s failure to submit
information necessary to decide a claim, the period for furnishing a notice of
decision shall be tolled from the date on which the notice of the extension is
sent to the Claimant until the earlier of the date the Claimant responds to the
request for additional information or the response deadline.

 

(c)           Contents of Notice. If a claim for benefits is completely or
partially denied, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain language. The notice shall (i) cite the
pertinent provisions of the Plan document and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review. In
the case of a complete or partial denial of a Disability benefit claim, the
notice shall provide a statement that the Committee will provide to the
Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol, or other similar criterion that was relied upon in making
the decision.

 

12.2         Appeal of Denied Claims. A Claimant whose claim has been completely
or partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records

 

24

--------------------------------------------------------------------------------


 

and other information relevant to the claim to the Appeals Committee. All
written comments, documents, records, and other information shall be considered
“relevant” if the information (i) was relied upon in making a benefits
determination,(ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Appeals Committee may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.

 

(a)           In General. Appeal of a denied benefits claim (other than a
Disability benefits claim) must be filed in writing with the Appeals Committee
no later than sixty (60) days after receipt of the written notification of such
claim denial. The Appeals Committee shall make its decision regarding the merits
of the denied claim within sixty (60) days following receipt of the appeal (or
within one hundred and twenty (120) days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim). If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special circumstances requiring the extension of time and the
date by which the Appeals Committee expects to render the determination on
review. The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

(b)           Disability Benefits. Appeal of a denied Disability benefits claim
must be filed in writing with the Appeals Committee no later than one hundred
eighty (180) days after receipt of the written notification of such claim
denial. The review shall be conducted by the Appeals Committee (exclusive of the
person who made the initial adverse decision or such person’s subordinate). In
reviewing the appeal, the Appeals Committee shall (i) not afford deference to
the initial denial of the claim, (ii) consult a medical professional who has
appropriate training and experience in the field of medicine relating to the
Claimant’s disability and who was neither consulted as part of the initial
denial nor is the subordinate of such individual and (iii) identify the medical
or vocational experts whose advice was obtained with respect to the initial
benefit denial, without regard to whether the advice was relied upon in making
the decision. The Appeals Committee shall make its decision regarding the merits
of the denied claim within forty-five (45) days following receipt of the appeal
(or within ninety (90) days after such receipt, in a case where there are
special circumstances requiring extension of time for reviewing the appealed
claim). If an extension of time for reviewing the appeal is required because of
special circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. Following
its review of any additional information submitted by the

 

25

--------------------------------------------------------------------------------


 

Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.

 

(c)           Contents of Notice. If a benefits claim is completely or partially
denied on review, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain language.

 

The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

(d)           For the denial of a Disability benefit, the notice will also
include a statement that the Appeals Committee will provide, upon request and
free of charge, (i) any internal rule, guideline, protocol or other similar
criterion relied upon in making the decision, (ii) any medical opinion relied
upon to make the decision and (iii) the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations.

 

12.3         Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.

 

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account

 

12.4         Discretion of Appeals Committee. All interpretations,
determinations and decisions of the Appeals Committee with respect to any claim
shall be made in its sole discretion, and shall be final and conclusive.

 

26

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

General Provisions

 

13.1         Anti-assignment Rule. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant, spouse or
Beneficiary. Notwithstanding anything to the contrary herein, however, the
Committee has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 

13.2         No Legal or Equitable Rights or Interest. No Participant or other
person shall have any legal or equitable rights or interest in this Plan that
are not expressly granted in this Plan. Participation in this Plan does not give
any person any right to be retained in the service of the Participating
Employer. The right and power of a Participating Employer to dismiss or
discharge an Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

 

13.3         No Employment Contract. Nothing contained herein shall be construed
to constitute a contract of employment between an Employee and a Participating
Employer or to alter the “at-will” employment relationship of each Participating
Employer and its Employees.

 

13.4         Notice. Any notice or filing required or permitted to be delivered
to the Committee under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Committee. Notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:

 

MERIT MEDICAL SYSTEMS, INC.

ATTN: VICE PRESIDENT OF HUMAN RESOURCES

1600 WEST MERIT PARKWAY
SOUTH JORDAN, UTAH 84095 USA

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of  the Participant.

 

13.5         Headings. The headings of Sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

 

13.6         Invalid or Unenforceable Provisions. If any provision of this Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof and the Committee may elect in its
sole discretion to construe such invalid or

 

27

--------------------------------------------------------------------------------


 

unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.

 

13.7         Lost Participants or Beneficiaries. Any Participant or Beneficiary
who is entitled to a benefit from the Plan has the duty to keep the Committee
advised of his or her current mailing address. If benefit payments are returned
to the Plan or are not presented for payment after a reasonable amount of time,
the Committee shall presume that the payee is missing. The Committee, after
making such efforts as in its discretion it deems reasonable and appropriate to
locate the payee, shall stop payment on any uncashed checks and may discontinue
making future payments until contact with the payee is restored.

 

13.8         Facility of Payment to a Minor.  If a distribution is to be made to
a minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution (i) to the legal guardian, or if none, to
a parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 

13.9         Governing Law. To the extent not preempted or governed by federal
law, the laws of the State of Utah shall govern the construction and
administration of the Plan.

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the            day
of                               , 2008, to be effective as of the Effective
Date.

 

 

Merit Medical Systems, Inc.

 

By:

Rashelle Perry

 

Its:

Chief Legal Officer

 

 

/s/ Rashelle Perry

 

(Signature)

 

28

--------------------------------------------------------------------------------